DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-20, drawn to Composition(s) of matter, classified in A61K 9/5073.
II.	Claim 21, drawn to method(s) of making, classified in A61K 9/0095.
III. 	Claim 22, drawn to method(s) of use, classified in A61K 31/426.
	The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process that does not include a pharmaceutical solid composition intended to be reconstituted in the form of a liquid (i.e. a formulation such as that of claim 14).
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially the process for using the product as claimed can be practiced with another materially different product such as an L-DOPA composition (Parkinson’s disease) or a gabapentin composition (restless leg syndrome).
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions the method(s) of making (claim 21) and method of using (claim 22) are not disclosed as capable of use together and they have modes of operation (e.g. including method steps), and effects (a product produced vs. a product used for treatment).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The above described distinct inventions present a unduly search burden e.g., (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classifications or electronic resources, or .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions 
	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
Claim 1 is generic to the following disclosed patentably distinct species:
A species of a controlled-release intermediate coating layer (claims 1-4);
a species of a hydrophilic gastro-soluble component (claims 1, 5-6);
a species of a hydrophobic and/or insoluble component (claims 1, 7-8).
A species of a pharmaceutical formulation of the claimed controlled release multilayer microparticles of claim 1 with specificity to: (i) a liquid formulation such as a suspension, an emulsion, a dispersion, a gel or a paste or (ii) a solid formulation such as a dry syrup, a powder or a granulate  (claims 14-20);
a species of a viscosifying agent (claims 16-17 & 19);
 a species of a buffering agent such as a phosphate buffer (claims 16 & 18; Specification, p. 21, last paragraph; p. 28, 3rd paragraph); and 
a species of an osmotic agent such as mannitol, sorbitol or xylitol (claims 16 & 18; Specification p. 28, 2nd paragraph).

 The species are independent or distinct because at least the following reason(s) apply:
,  each of which has a distinct chemical structure and associated (bio)chemical properties such that they are considered distinct in the context of the instantly claimed invention.
	The instant claims further include a pharmaceutical formulation including the claimed controlled-release multilayer particle including formulations that are (i) a liquid formulation such as a suspension, an emulsion, a dispersion, a gel or a paste or (ii) a solid formulation such as a dry syrup, a powder or a granulate  (claims 14-20). Liquid and solid formulations are considered distinct having different requirements in formulating such as adding water or removing water such that these formulations are considered distinct in the context of the instantly claimed invention.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species with particularity for each of items (a) through (g), corresponding with the elected Groups (I-III).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (of each of items (a) through (g)) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/IVAN A GREENE/Examiner, Art Unit 1619       


/TIGABU KASSA/Primary Examiner, Art Unit 1619